Citation Nr: 1801656	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-41 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a peripheral vestibular condition, claimed as vertigo, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) using videoconference facilities.  A hearing transcript has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

With respect to the Veteran's claim for vertigo, the Veteran was afforded an examination in March 2015 during which a related disabilities benefit questionnaire (DBQ) was filled out.  The examiner chose the box on the DBQ stating that the Veteran's condition was at least as likely as not related to active service.  However, in the rationale, the examiner contradicted himself and stated that there was nothing in the Veteran's service treatment records (STRs) related to the claimed condition and then did not provide any rationale as to why the condition may be related to service.  In an April 2015 request, the RO asked for an addendum opinion to reconcile the March 2015 VA examiner's opinion with the rationale and with the other medical evidence, which the RO's request laid out in detail.  That request was fulfilled in May 2015 in an opinion which found a less than likely connection between the Veteran's vertigo claim and his active service.  However, that opinion notes that some of the documents in the claims file were in Spanish.  Since that opinion was rendered, those documents have been translated by VA.  Therefore, a new opinion should be requested so that the examiner has all the documentation available to review and upon which to base an opinion, given that some of the previously untranslated documents are medical opinions about the Veteran's vertigo condition.  

As for the Veteran's claim for hypertension, the recently translated documents show that the Veteran has been diagnosed with hypertension and that his doctors have opined on a connection between the hypertension and his other disabilities or active service.  However, the Veteran has not been afforded a VA examination for hypertension or an opinion by a VA examiner on the recently translated medical documents.  The low threshold for showing that his current disability may be associated with active service has been met.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the November 2014 statement of the case for the hypertension claim refers to a VA examination from October 2012, but it is unclear if the examination took place as the expected documents are not in the electronic claims file.  The Board also notes that the same rating decision dated November 2012 granted an increase in the Veteran's evaluation for hearing loss for which he was afforded an examination in October 2012, which is documented in the claims file.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any new treatment records into the Veteran's claims folder.  

2.  Determine if the Veteran had a VA examination in October 2012 for hypertension.  If so, upload the related documents into the electronic claims file.  If not, draft and upload into the electronic claims file a memorandum indicating that no examination took place.  

3.  Schedule the Veteran for a VA examination for hypertension.  The Veteran's claims file, all service medical records, post-service medical treatment records, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address if the Veteran has a current hypertension condition and, if present, what it is.  

For any hypertension diagnosis made, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service;  

(b)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder is caused by, or aggravated by, the Veteran's other service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

(c)  An analysis of the other medical opinions provided in the record regarding the Veteran's hypertension and its connection to service or to other disabilities.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of hypertension symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

4.  Obtain an additional addendum opinion for the March 2015 vestibular conditions medical examination, and May 2015 opinion.  The Veteran's claims file, all service medical records, post-service medical treatment records, and the May 2015 addendum opinion, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address if the Veteran has a current vertigo or other peripheral vestibular condition and, if present, what it is.  

For any peripheral vestibular condition/vertigo diagnosis made, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder is related to the Veteran's active service;  

(b)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder is caused by, or aggravated by, the Veteran's other service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability;

(c)  Whether the conditions are indicative of independently diagnosable disabilities, or if they are merely symptoms of other conditions which the Veteran has.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of vertigo or peripheral vestibular symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

5.  After undertaking any necessary additional development, readjudicate the remaining issue(s) on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




